DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 1-41 are objected to because of the following informalities:  
In line 1 of claim 1: “… the connector …” should be changed into --… the accessory connector …--; 
In line 5 of claim 1: “… at their bases: …” should be changed into --… at bases …--; 
In line 2 of claim 7 (twice): “… the HUD device accessory …” should be changed into --… the HUD device …--; 
In line 2 of claim 11: “… their respective bases …” should be changed into --… respective bases …--; 
In lines 2-3 of claim 12: “… their respective arm extensions …” should be changed into --… respective arm extensions …--; 
In lines 2-3 of claim 13: “… an annular wall (1240, 1324) …” should be changed into --… an annular wall (1224, 1324) …--; 
In line 5 of claim 13: “… the end rod distal end (1234, 1334) …” should be changed into --… the distal end (1234, 1334) of the end rod (1230, 1330) …--; 
In line 5 of claim 14: “… wherein the first collar …” should be changed into --… and wherein the first collar …--; 
In line 2 of claim 16: “… the connector …” should be changed into --… the accessory connector …--; 
In lines 5-6 of claim 16: “… to fix rotations of its ball joint with respect to its arm extension and to fix rotations of its end rod with respect to its ball joint …” should be changed into --… to fix rotations of an upper ball joint with respect to an arm extension and to fix rotations of an end rod with respect to the upper ball joint …--; 
In lines 7-8 of claim 16: “… to fix rotations of its ball joint with respect to its arm extension and to fix rotations of its end rod with respect to its lower ball joint …” should be changed into --… to fix rotations of a lower ball joint with respect to an arm extension and to fix rotations of an end rod with respect to the lower ball joint …--; 
In line 2 of claim 17: “… a locking interface (1530) …” should be changed into --… a locking interface (1450) …--; 
In line 5 of claim 20: “… comprising; …” should be changed into --… comprising: …--; 
In line 7 of claim 20: “… wherein: …” should be changed into --… wherein …--; 
In line 8 of claim 20: “… within the upper collar, and wherein …” should be changed into --… within an upper collar, wherein …--; 
In lines 10-11 of claim 20: “… the distal aperture; …” should be changed into --… the distal aperture, …--; 
In line 12 of claim 20: “… the each of the collar …” should be changed into --… each of the collar …--; 
In line 13 of claim 20: “… the upper arm extension; and; …” should be changed into --… the upper arm extension; and …--; 
In lines 2-3 of claim 26: “… extension (1350) wherein the lower ball joint includes; …” should be changed into --… extension (1350), wherein the lower ball joint includes: …--; 
In line 4 of claim 26: “… a lower end rod (1330) and …” should be changed into --… a lower end rod (1330); and …--; 
In lines 6-7 of claim 26: “… wherein the lower ball …” should be changed into --… and wherein the lower ball …--; 
In line 8 of claim 26: “… the distal aperture; …” should be changed into --… the distal aperture, …--; 
In line 9 of claim 26: “… the each of the lower collar …” should be changed into --… each of the lower collar …--; 
In line 2 of claim 27: “… a upper cavity (1204) …” should be changed into --… an upper cavity (1204) …--; 
In line 5 of claim 33: “… its rotation …” should be changed into --… the rotation …--; 
In line 3 of claim 34: “… at their upper and lower lock rod …” should be changed into --… at upper and lower lock rod …--; 
In line 1 of claim 36: “… the connector …” should be changed into --… the accessory connector …--; 
In line 3 of claim 36: “… each of the body portions include …” should be changed into --… each of the upper and lower body portions includes …--; 
In lines 5-6 of claim 36: “… at their bases …” should be changed into --… at bases of the upper and lower body portions …--; 
In lines 9-10 of claim 36: “… the lower arm extension (1305); …” should be changed into --… the lower arm extension (1305), …--; 
In line 1 of claims 37-41: “… The connector …” should be changed into --… The accessory connector …--; 
In line 12 of claim 36: “… angular orientation; and …” should be changed into --… angular orientation, …--; and 
In line 3 of claim 41: “… the attachment bar …” should be changed into --… the accessory attachment bar …--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd (U.S. Pub. No. US 2016/0295948 A1) in view of Rapoport (U.S. Pub. No. US 2012/0002046 A1).
.
As to claim 1, Dowd (Figs. 1-14) teaches an accessory connector (100), the connector comprising: 
a connector arm assembly (1000) (an arm assembly 304) including an upper body portion (1203) (an upper member 307) and a lower body portion (1303) (a right lower arm 308 and a left lower arm 315) (Fig. 3), wherein each of the body portions include: 
a base (1200, 1300) (each base of an intra-arm assembly connector 309) and an arm extension (1205, 1305) (an upper member 307; a right lower arm 308 and a left lower arm 315) that extends from each base (each base of the intra-arm assembly connector 309) (Fig. 3), wherein the upper and lower body portions are rotatably joined at their bases and are aligned relative to a base alignment axis (1201A) that passes through a center of each of the bases (the inter-arm connector assembly 209 can be configured with hinges at the connection points with the flexible members to allow for the flexible members to be moved more parallel to each other, bringing the connectors 310 close to each other, and/or hinging can be provided to allow the flexible members to be rotated back, aligning the flexible arms with the arm 307; [072], lines 10-19) (Figs. 3 and 7);
a ball joint (1510, 1520) (two shoulder ball joints 624; the rotating element 305 which may be formed with a deep groove ball bearing; [0080], lines 13-15) rotatably attached to a distal end of each of the arm extensions (the right lower arm 308 and the left lower arm 315; the upper member 307;) (Fig. 3); 
an end rod (1230, 1330) extending from each of the ball joints (the ball joints include ball plungers such that plungers each act as end rod of the two shoulder ball joints 624 and the rotating element 305) (Figs. 2-3 and 6). 
	Dowd does not expressly teach a helmet attachment clip (2000) connected to a distal end (1234) of the end rod of the upper body portion
Rapoport (Figs. 1-3) teaches 
a helmet attachment clip (2000) (a helmet clip 101) connected to a distal end (1234) of the end rod of the upper body portion (a swivel adjuster 104 and an adjusted part) (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a helmet clip as taught by Rapoport in an arm assembly of Dowd because a helmet clip makes an accessory attached and detached easily. 

As to claim 2, Dowd teaches further comprising 
an accessory attachment bar (3000) (a shoulder element in the form of a shoulder yoke 311) for attaching an accessory (4000) (e.g., night vision goggles) to the accessory connector (Fig. 3), 
wherein the accessory attachment bar (the shoulder element in the form of the shoulder yoke 311) is fixedly attached (the connector 310 may be glued, screwed, molded in, clamped, pinched, or enveloped with respect to flexible members 308 and 315; [0070], lines 11-13) to a distal end (1334) of the end rod (1330) of the lower body portion (the right lower arm 308 and the left lower arm 315) (Fig. 3).

As to claim 3, Dowd teaches 
wherein the accessory connector allows one handed adjustment of a position and orientation of the accessory attachment bar by a user to position and orient the accessory (the connection created between the connectors 310 and receiving apparatuses 313 allows the lower portion of the flexible member (the lower arms) to rotate freely, within limits, on three axes; [0073], lines 1-10) (Fig. 3).

As to claim 4, Dowd teaches 
wherein the accessory connector allows one handed locking and unlocking of the accessory connector by a user to thereby fix a position and orientation of the accessory (the connectors 310 may be clamped or pinched with respect to flexible members 308 and 315; [0070], lines 11-13) (Fig. 3).

As to claim 5, Dowd teaches 
wherein the accessory attachment bar (the shoulder element in the form of the shoulder yoke 311) permits removable attachment of the accessory (the connectors 310 may be screwed, clamped or pinched with respect to flexible members 308 or 315; [0070], lines 11-13) (Fig. 3).

As to claim 6, Rapoport teaches 
wherein the accessory is a heads-up display (HUD) device (a display unit 110) (Figs. 1A-1H).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a display unit as taught by Rapoport in an arm assembly of Dowd because the display unit can be attached to a helmet by using the arm assembly for a user to carry the display unit conveniently. 

As to claim 7, Rapoport teaches 
wherein the accessory connector enables adjustment of the HUD device accessory by a user to place a display screen (4020) of the HUD device accessory in a desired operating position relative to an eye of the user, such that image frames displayed on the display screen are discernable by the user (various views and positions of a display mount configured to removably couple to a display unit to a helmet and to adjustably position the display unit within the field of view of a user; [0007], lines 1-4) (Figs. 1A-1H).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a display unit as taught by Rapoport in an arm assembly of Dowd because the display unit can be attached to a helmet by using the arm assembly for a user to carry the display unit conveniently. 

As to claim 9, Dowd teaches 
wherein the accessory attachment bar includes one or more first alignment features (3132, 3134) and the accessory includes one or more second alignment features (4132, 4134), and wherein the one or more first and second alignment features are configured to repeatedly couple the accessory with the accessory attachment bar in the same spatial orientation (a buckle strap, or structure that is mounted to the shoulder base can in turn be quick-releasable from to whatever it is connected, e.g., it can be a Velcro latch and hook connection, magnet, quick release pin, or other releasable connection means; [0109], lines 15-20).

As to claim 10, Rapoport teaches 
wherein the helmet attachment clip (a helmet clip) fixedly attaches the accessory connector to a helmet (5000) (a helmet 120) worn by a user (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a helmet clip as taught by Rapoport in an arm assembly of Dowd because a helmet clip makes an accessory attached and detached easily. 

As to claim 11, Dowd teaches 
wherein the arm extensions of the upper and lower body portions (the upper member 307; the right lower arm 308 and the left lower arm 315) each extend from their respective bases (each base of the intra-arm assembly connector 309) along arm extension axes (1201B, 1201C) that are each substantially perpendicular to the base alignment axis (1201A) (a central axis of the inter-arm assembly connector 309) (Fig. 3).

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Rapoport as applied to claim 2 above, and further in view of Sackett (U.S. Pub. No. US 2012/0174294 A1).

As to claim 8, Dowd and Rapoport teach the accessory connector of claim 2.
Dowd and Rapoport do not expressly teach wherein the accessory attachment bar includes one or more first magnets coupled thereto and the accessory includes one or more second magnets coupled thereto, and wherein the accessory is coupled to the accessory attachment bar via magnetic coupling between the one or more first magnets and the one or more second magnets.
Sackett (Figs. 1-7) teaches 
wherein the accessory attachment bar (the magnetic strap keeper 160) includes one or more first magnets (a magnet 175) coupled thereto and the accessory (the accessory connected to a chin strap 180) includes one or more second magnets coupled (a magnet 185) thereto (Fig. 7), and 
wherein the accessory (the accessory connected to a chin strap 180) is coupled to the accessory attachment bar (the magnetic strap keeper 160) via magnetic coupling between the one or more first magnets (the magnet 175) and the one or more second magnets (the magnet 185) (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an accessory coupling via magnets as taught by Sackett in an arm assembly of Dowd as modified by Rapoport because the accessory coupling via magnets are beneficial for connections to one or more accessories where the accessories are swappable between equipment jackets, armor, backpacks, etc. 

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Rapoport as applied to claim 11 above, and further in view of Fagerkvist (U.S. Pub. No. US 2017/0269460 A1).

As to claim 12, Lowd and Rapoport teach the accessory connector of claim 11.
Lowd and Rapoport do not expressly teach wherein the ball joint of the upper body portion and the ball joint of the lower body portion are each rotatably attached to distal ends of their respective arm extensions (1205, 1305) to provide 360 degrees of rotation of the ball joints about the arm extension axes (1201B, 1201C).
Fagerkvist (Figs. 1-6) teaches 
wherein the ball joint of the upper body portion and the ball joint of the lower body portion are each rotatably attached to distal ends of their respective arm extensions (1205, 1305) to provide 360 degrees of rotation of the ball joints about the arm extension axes (1201B, 1201C) (the configuration of the ball joint 10 allows a rotational movement of the ball 11, and thus the associated attachment part 12, of slightly more than 360 degrees, i.e., slightly more than one turn about the ball 11; [0057], lines 1-4; Figs. 1a and 5a-5c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a ball joint as taught by Fagerkvist in an arm assembly of Dowd as modified by Rapoport because the ball joint provides smooth and precise pivoting movement for an arm assembly. 
 

7.	Claims 36-37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Rapoport, and further in view of Abdollahi (U.S. Pub. No. US 2014/0130241 A1).

As to claim 36, Dowd (Figs. 1-14) teaches an accessory connector (100), the connector comprising: 
a connector arm assembly (1000) (an arm assembly 304) including an upper body portion (1203) (an upper member 307) and a lower body portion (1303) (a right lower arm 308 and a left lower arm 315) (Fig. 3), wherein each of the body portions (the upper member 307 and the right lower arm 308 and the left lower arm 315) include a base (1200, 1300) (a base of an intra-arm assembly connector 309) and an arm extension (1205, 1305) (an upper member 307; a right lower arm 308 and a left lower arm 315) that extends from each base (each base of an intra-arm assembly connector 309), and wherein the body portions (the right lower arm 308 and the left lower arm 315) are independently rotatable about a common longitudinal base axis (1201A) (a central, vertical axis) and are joined at their bases at a hinge joint (the inter-arm connector assembly 209 can be configured with hinges at the connection points with the flexible members to allow for the flexible members to be moved more parallel to each other, bringing the connectors 310 close to each other, and/or hinging can be provided to allow the flexible members to be rotated back, aligning the flexible arms with the arm 307; [072], lines 10-19) (Figs. 3 and 7); and 
an accessory attachment bar (3000) (a shoulder yoke 311) connected to a distal end of the lower arm extension (1305) (the right lower arm 308 and the left lower arm 315) (Fig. 3).
Dowd does not expressly teach a helmet attachment clip (2000) connected to a distal end of the upper arm extension (1205); wherein when the connector arm assembly is in a locked state, the accessory attachment bar is held in a fixed position and angular orientation; and wherein when the connector arm assembly is in an unlocked state, the connector arm assembly is adjustable by a user for positioning an accessory coupled to the accessory attachment bar (3000) in an operating position selected by the user, wherein the spatial position and orientation of the accessory coupled to the accessory attachment arm can be adjusted with six degrees of freedom or motion.
Rapoport (Figs. 1-3) teaches 
a helmet attachment clip (2000) (a helmet clip 101) connected to a distal end (1234) of the upper body portion (a swivel adjuster 104 and an adjusted part) (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a helmet clip as taught by Rapoport in an arm assembly of Dowd because a helmet clip makes an accessory attached and detached easily. 
Dowd and Rapoport do not teach wherein when the connector arm assembly is in a locked state, the accessory attachment bar is held in a fixed position and angular orientation; and wherein when the connector arm assembly is in an unlocked state, the connector arm assembly is adjustable by a user for positioning an accessory coupled to the accessory attachment bar (3000) in an operating position selected by the user, wherein the spatial position and orientation of the accessory coupled to the accessory attachment arm can be adjusted with six degrees of freedom or motion.
	Abdollahi (Figs. 1-13) teaches 
wherein when the connector arm assembly (the head-up information system 12) is in a locked state (in a storage position) (Fig. 1), the accessory attachment bar (a U-shaped portion 45) is held in a fixed position and angular orientation (Figs. 1 and 13); and
wherein when the connector arm assembly (the head-up information system 12) is in an unlocked state (in a use position) (Fig. 2), the connector arm assembly (the head-up information system 12) is adjustable by a user for positioning an accessory (a display unit 24) coupled to the accessory attachment bar (3000) (the U-shaped portion 45) in an operating position (in a use position) selected by the user (Figs. 2 and 8-13), 
wherein the spatial position and orientation of the accessory (the display unit 24) coupled to the accessory attachment arm (the U-shaped portion 45) can be adjusted with six degrees of freedom or motion (yaw, pitch and slid motion) (Figs. 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a head-up information system as taught by Abdollahi in an arm assembly of Dowd as modified by Rapoport because the head-up information system provides six degrees of motion for the arm assembly. 

As to claim 37, Rapoport teaches 
wherein the accessory is a heads-up display (HUD) device accessory (a display unit 110) (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a display unit as taught by Rapoport in an arm assembly of Dowd as modified by Abdollahi because the display unit can increase an accessory type for a user. 

As to claim 39, Abdollahi teaches 
wherein the fixed position and the angular orientation of the accessory attachment bar (the U-shaped portion 45) are persistent over time upon subsequent detachment of the accessory (the display unit 24) from the accessory attachment bar (the U-shaped portion 45) and upon reattachment of the accessory (the display unit 24) to the accessory attachment bar (the U-shaped portion 45) (Figs. 12-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a head-up information system as taught by Abdollahi in an arm assembly of Dowd as modified by Rapoport because the head-up information system provides six degrees of motion for the arm assembly. 

As to claim 40, Rapoport teaches 
wherein the helmet attachment clip (a helmet clip 101) is attached to a front portion of a helmet (a helmet 120) worn by the user (Fig. 1A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a helmet clip as taught by Rapoport in an arm assembly of Dowd as modified by Abdollahi because a helmet clip makes an accessory attached and detached easily. 

As to claim 41, Abdollahi teaches 
wherein when the accessory attachment bar (3000) (the U-shaped portion 45) is locked into the operating position (the use position) selected by the user (Fig. 2), the eyesight of the user is unobstructed by the accessory connector when the accessory (the display unit 24) is detached from the attachment bar (the U-shaped portion 45) (Figs. 2 and 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a head-up information system as taught by Abdollahi in an arm assembly of Dowd as modified by Rapoport because the display of the display unit is visible to the user, without unduly obstructing the field of vision of the user, when the helmet is worn by the user. 

8.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Rapoport as applied to claim 37 above, and in view of Abdollahi as applied to claim 37 above, and further in view of Mason (U.S. Pub. No. US 2014/0240834 A1).

As to claim 38, Dowd, Rapoport, and Abdollahi teach the connector of claim 37.
Rapoport also teaches wherein the HUD device accessory includes: 
a display screen (a display screen of the display unit 110) for displaying image frames (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a display unit as taught by Rapoport in an arm assembly of Dowd as modified by Abdollahi because the display unit can increase an accessory type for a user. 
Dowd, Rapoport and Abdollahi do not expressly teach [wherein] an optical waveguide that projects the image frames onto the display screen.
Mason (Figs. 1-3) teaches [wherein] 
an optical waveguide (a waveguide 10) that projects the image frames onto the display screen (a helmet mounted display 34) (Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a waveguide as taught by Mason in an arm assembly of Dowd as modified by Rapoport and Abdollahi because the waveguide propagates an image to the user’s eye as a visible image with uniform intensity. 

Allowable Subject Matter
9.		Claims 20-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, Dowd, Rapoport, Sackett, Fagerkvist, Abdollahi, and Mason, does not teach a limitation “wherein the each of the upper collar, the upper ball and the upper end rod rotates about the upper arm extension axis (1201B) (16) relative to the upper arm extension” with other limitations of claim 20.

10.		Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art, Dowd, Rapoport, Sackett, Fagerkvist, Abdollahi, and Mason, does not teach a limitation “wherein the collar, the ball and the end rod of each ball joint is rotatable about the arm extension axis (1201B, 1201C)” in combination with other limitations of claim 13 and the limitations of the base claim and a limitation “wherein the connector arm assembly includes a locking mechanism for placing the connector in a locking configuration that: locks the bases to prevent rotation of the upper and lower body portions relative to one another around the base alignment axis (1201A); locks the upper body portion to fix rotations of its ball joint with respect to its arm extension and to fix rotations of its end rod with respect to its ball joint; and locks the lower body portion to fix rotations of its ball joint with respect to its arm extension and to fix rotations of its end rod with respect to its lower ball joint” of claim 16 in combination with the limitations of the base claim.

Conclusion

11.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parkinson (U.S. Pub. No. US 2020/0019236 A1) is cited to teach automated readjustment of a head-mounted display to a preferred position.
Sugimoto (U.S. Pub. No. US 2018/0308397 A1) is cited to teach an attaching fixture, a display system and an attaching system that makes it possible to easily realize, with a simple configuration, the function of retracting the attached member to a position that does not obstruct a viewing field when the attached member is not in use.

Inquiries 

12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691